                  Case 17-09067             Doc 39       Filed 05/13/19 Entered 05/13/19 20:04:57        Desc Main
                                                           Document     Page 1 of 4
1A
 101-7-NFR
 /2009
 /2010
 ary
 2 Services
                                                     UNITED STATES BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF ILLINOIS
                                                             EASTERN DIVISION

               In Re:                                              §
                                                                   §
               Thelma Maiden                                       §     Case No. 17-09067
                                                                   §
                                   Debtor                          §

                                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                   APPLICATIONS FOR COMPENSATION
                                                     AND DEADLINE TO OBJECT (NFR)

                        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that ZANE L.
               ZIELINSKI, TRUSTEE, trustee of the above styled estate, has filed a Final Report and the trustee and
               the trustee’s professionals have filed final fee applications, which are summarized in the attached
               Summary of Trustee's Final Report and Applications for Compensation.

                       The complete Final Report and all applications for compensation are available for inspection at
               the Office of the Clerk, at the following address:
                                              219 S. Dearborn Street
                                              Chicago, IL 60604
               Any person wishing to object to any fee application that has not already been approved or to the
               Final Report, must file a written objection within 21 days from the mailing of this notice, serve a
               copy of the objections upon the trustee, any party whose application is being challenged and the
               United States Trustee. A hearing on the fee applications and any objection to the Final Report
               will be held at 10:00 AM on 06/07/2019 in Courtroom ,
                                              Second Floor
                                              Joliet City Hall Building
                                              150 West Jefferson Street
                                              Joliet, IL 60432
               If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
               dividends pursuant to FRBP 3009 without further order of the Court.

               Date Mailed: 05/13/2019                                 By: /s/ Zane L. Zielinski
                                                                                        Chapter 7 Trustee


               Zane L. Zielinski, Trustee
               6336 N. Cicero Avenue
               Suite 201
               Chicago, Illinois 60646




          UST Form 101-7-NFR (10/1/2010) (Page: 1)
         Case 17-09067                 Doc 39           Filed 05/13/19 Entered 05/13/19 20:04:57                                      Desc Main
                                                          Document     Page 2 of 4


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      EASTERN DIVISION


      In Re:                                                                §
                                                                            §
      Thelma Maiden                                                         §         Case No. 17-09067
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                     24,110.11
                   and approved disbursements of                                                                      $                     13,078.29
                                                            1
                   leaving a balance on hand of                                                                       $                     11,031.82


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: Zane L. Zielinski, Trustee                         $             2,314.84 $                          0.00 $              2,314.84
       Trustee Expenses: Zane L. Zielinski, Trustee $                                     22.20 $                         0.00 $                    22.20
       Attorney for Trustee Fees: Law Offices of
       Zane L. Zielinski, P.C.                                          $             4,445.00 $                  4,445.00 $                         0.00
       Attorney for Trustee Expenses: Law Offices
       of Zane L. Zielinski, P.C.                 $                                     493.50 $                    493.50 $                         0.00
                   Total to be paid for chapter 7 administrative expenses                                             $                       2,337.04
                   Remaining Balance                                                                                  $                       8,694.78




____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
         Case 17-09067            Doc 39   Filed 05/13/19 Entered 05/13/19 20:04:57              Desc Main
                                             Document     Page 3 of 4



               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 8,074.42 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
                        Onemain Consumer
     1                  Loan, Inc               $           8,074.42 $                0.00 $           8,074.42
                Total to be paid to timely general unsecured creditors                $                8,074.42
                Remaining Balance                                                     $                  620.36


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




UST Form 101-7-NFR (10/1/2010) (Page: 3)
        Case 17-09067             Doc 39   Filed 05/13/19 Entered 05/13/19 20:04:57               Desc Main
                                             Document     Page 4 of 4

            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                           NONE


              To the extent funds remain after payment in full to all allowed claims, interest will be paid at the
     legal rate of 1.0 % pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $ 174.54 . The
     amounts proposed for payment to each claimant, listed above, shall be increased to include the applicable
     interest.


            The amount of surplus returned to the debtor after payment of all claims and interest is
     $ 461.71 .


                                              Prepared By: /s/ Zane L. Zielinski
                                                                             Chapter 7 Trustee


     Zane L. Zielinski, Trustee
     6336 N. Cicero Avenue
     Suite 201
     Chicago, Illinois 60646


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
